DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-17 are currently pending in the present application. Claims 1-10 and 16-17 are currently amended; and claims 11-15 are original. The amendment dated July 28, 2021 has been entered into the record.

Response to Arguments
Applicant's arguments with respect to at least claim 1 have been fully considered, but are moot in light of the new ground of rejection set forth below. The new ground of rejection cites Lee (US 2019/0108786).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mimura (US 2011/0310085), of record, in view of Lee (US 2019/0108786).
Regarding claim 1, Mimura discloses a liquid crystal display device (Fig. 8), comprising:
a backlight unit (11, 12, 13; [0047]) including an optical sheet (the reflection sheet 12);
a liquid crystal display panel (60; [0059]) disposed on the backlight unit; and
a privacy protection film (15a, 15b, 48a, 48b, 45, 46; [0103] “forcibly changing the viewing angle range to the narrow vision display”) between the backlight unit and the liquid crystal display panel, the privacy protection film, comprising:
a transparent base substrate (15a; [0047] “prism sheets 15 a and 15 b for increasing the front luminance of the display element 60 by increasing the directivity of the light emitted from the diffusion plate 14”, teaching 15a increases the directivity of the light emitted, thus 15a is transparent);
a light control layer (15b; [0047] “15 b for increasing the front luminance of the display element 60”) disposed on the transparent base substrate and including a plurality of optical pattern structures (the patterns formed on 15b) each having an upwardly protruding prism shape (see Fig. 8);
a first electrode (48b; [0103]) disposed on the light control layer;
a second electrode (48a) spaced apart from the first electrode; and
a variable light diffusion layer (45, 46) disposed between the first electrode and the second electrode and formed of a polymer dispersed liquid crystal (PDLC) ([0050] “a polymer dispersed liquid crystal or a polymer network crystal made with a mixture of a liquid crystal 45 and polymers 46”),
wherein the plurality of optical pattern structures are disposed directly on the transparent base substrate (Fig. 8), and
the optical sheet disposed under the transparent base substrate (Fig. 8). 
However, Mimura does not disclose the optical sheet further includes a diffusion sheet and a prism sheet respectively. 
Lee teaches a backlight (Figs. 1-3) including an optical sheet (the reflective sheet 150; [0049]), a diffusion sheet (121; [0075]) and a prism sheet (122; [0076]).  
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the backlight of Mimura with the teachings of Lee, wherein a backlight includes a reflective sheet, a diffusion sheet and a prism sheet as disclosed by Lee, for the purpose of improving light uniformity from a light guide plate (Lee: [0075], [0077]).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mimura in view of Lee, and in further view of Nakagome (US 2014/0340930), of record.
Regarding claim 2, Mimura as modified by Lee discloses the limitations of claim 1 above.
Mimura does not explicitly disclose each of the plurality of optical pattern structures is formed of a transparent material.
However, Nakagome teaches forming a plurality of optical prism structures formed with a transparent material (Fig. 1 and [0088] “As the lens sheet 20, polycarbonate resin was molded to form the prism sheet 30” and [0086] “a polycarbonate resin having a refractive index of substantially 1.59” teaching the transparent material for the lens sheet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of optical pattern structures as disclosed by Mimura to have the optical pattern structures made of a polycarbonate resin as disclosed by Nakagome, where Mimura is silent regarding the specific material, Nakagome teaches an appropriate and suitable material for the optical pattern structures, and where "the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination" (see MPEP 2144.07). One would have been motivated to use polycarbonate resin as it can be molded to form a prism sheet (Nakagome: [0088]).

Regarding claim 3, Mimura as modified by Lee and Nakagome discloses the limitations of claim 2 above.
Mimura does not explicitly disclose that each of the plurality of optical pattern structures has a pyramid shape or a truncated pyramid shape formed of four inclined surfaces having identical inclinations.
However, Nakagome teaches each of the plurality of optical prism structures has a pyramid shape (Fig. 7; [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of optical pattern structures of Mimura with the teachings of Nakagome, wherein each of the plurality of optical pattern structures has a pyramid shape or a truncated pyramid shape formed of four inclined surfaces having identical inclinations, by using the pyramid lens sheet as taught by Nakagome, for the purpose of increasing luminance at the viewer’s side (Nakagome: [0052]-[0054]).

Regarding claim 4, Mimura as modified by Lee and Nakagome discloses the limitations of claim 2 above.
Mimura does not disclose that each of the plurality of optical pattern structures is one of the following: 
a rod-type prism having two inclined surfaces with identical inclinations, and having a triangular cross-sectional shape, or
a rod-type prism having two inclined surfaces with identical inclinations, and having a trapezoidal cross-sectional shape.
However, Nakagome teaches the case where each of the plurality of optical prism structures is: a rod-type prism having two inclined surfaces with an apex angle of 90 degrees and having a triangular cross-sectional shape (see 22A in Fig. 6 and [0040] “the apex angle 90 degrees”; Since “the sum of angles of a triangle” minus “the apex angle 90 degrees” is 90 degrees, which also includes 2 X 45 degrees, two inclined surfaces in the triangular lens array 22A can include the case where the two inclined surfaces have the same inclinations).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the plurality of optical pattern structures of Mimura with the teachings of Nakagome, wherein each of the plurality of optical pattern structures is a rod-type prism having two inclined surfaces with identical inclinations, and having a triangular cross-sectional shape, to avoid sidelobes using a triangular prism array (Nakagome: [0038]), where the prism having two inclined surfaces with identical inclinations can also yield predictable results as a triangular prism array.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mimura in view of Lee, and in further view of Chiang (US 2007/0110386), of record.
Regarding claim 5, Mimura as modified by Lee discloses the limitations of claim 1 above.
However, Mimura does not disclose that each of the plurality of optical pattern structures has: a height of approximately 100 nm to 200 nm, a width of approximately 100 nm to 200 nm, an interval of approximately 100 nm to 200 nm, and a taper angle of approximately 3° to 15°.
Chiang teaches a plurality of optical pattern structures (132 in Fig. 5a) has a prism shape and includes a height, a width and a spatial distribution in the sub-micrometer of 10 nm to 1000 nm, and a vertex angle ([0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of optical pattern structures of Mimura with the teachings of Chiang, wherein each of the plurality of optical pattern structures has: a height of approximately 100 nm to 200 nm, a width of approximately 100 nm to 200 nm, an interval of approximately 100 nm to 200 nm, and a taper angle of approximately 3° to 15° as an optimization of a result effective variable (MPEP 2144.05 II B), because Chiang identifies the result variables of the optical pattern structures including the height, the width and the spatial distribution in the sub-micrometer, and the vertex angle in the triangular cross-sectional shape, for the purpose of obtaining a spatial distribution of the optical pattern structure as required in terms of their geometric properties corresponding to the spatial intensity distribution of the incident light so as to improve the luminance (Chiang: [0059]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mimura in view of Lee, and in further view of Numata (US 2005/0041174), of record.
Regarding claim 6, Mimura in view of Lee discloses the limitations of claim 1 above.
However, Mimura does not disclose that the light control layer further includes an auxiliary optical pattern part disposed on the plurality of optical pattern structures to planarize the plurality of optical pattern structures,
the auxiliary optical pattern part having a refractive index less than a refractive index of the optical pattern structures.
Numata teaches a light control layer (30 in Fig. 2) further includes an auxiliary optical pattern part (32) disposed on a plurality of optical pattern structures (31) to planarize the plurality of optical pattern structures (Fig. 2),
the auxiliary optical pattern part having a refractive index less than a refractive index of the optical pattern structures ([0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of optical pattern structures of Mimura with the teachings of Numata, wherein the light control layer further includes an auxiliary optical pattern part disposed on the plurality of optical pattern structures to planarize the plurality of optical pattern structures, the auxiliary optical pattern part having a refractive index less than a refractive index of the optical pattern structures, by disposing the low refractive index layer as taught by Numata, for the purpose of controlling the viewing angle characteristics in the frontal direction (Numata: Fig. 2, [0057]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mimura in view of Lee, and in further view of Fang (US 2018/0210243), of record.
Regarding claim 7, Mimura as modified by Lee discloses the limitations of claim 1 above.
While Mimura discloses the variable light diffusion layer includes a polymer and a plurality of liquid crystal molecules ([0050]), Mimura does not explicitly disclose that the variable light diffusion layer includes droplets dispersed in the polymer, the droplets including a plurality of liquid crystal molecules.
Fang teaches that a droplet contains liquid crystal molecules in a polymer disposed liquid crystal ([0137]-[0138]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the variable light diffusion layer as disclosed by Mimura with the teachings of Fang, wherein the variable light diffusion layer includes droplets dispersed in the polymer and the droplets including a plurality of liquid crystal molecules, for the purpose of forming the polymer material (Fang: [0037]).

Regarding claim 8, Mimura as modified by Lee and Fang discloses the limitations of claim 7 above, and Mimura further discloses, when a voltage is applied to the first electrode and the second electrode, the variable light diffusion layer is transparent, and when no voltage is applied to the first electrode and the second electrode, the variable light diffusion layer is nontransparent or opaque ([0051] “where no voltage is applied to the transparent-scattering changing element 40 … the polymer dispersed liquid crystal and the polymer network liquid crystal come to be in a scattering state … When a voltage is applied and the transparent-scattering changing element 40 comes to be in an electrically transparent state”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mimura in view of Lee and Fang, and in further view of Chung (US 2016/0054600), of record.
Regarding claim 9, Mimura as modified by Lee and Fang discloses the limitations of claim 7 above.
Mimura does not disclose that the variable light diffusion layer has a thickness of approximately 15 µm to 25 µm.
Chung teaches a variable light diffusion layer has a thickness of several tens of μm ([0026]) (A prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the variable light diffusion layer as disclosed by Mimura with the teachings of Chung, wherein the variable light diffusion layer has a thickness of approximately 15 µm to 25 µm as described by Hwang, for the purpose of switching the light scattering characteristics of a PDLC film while the PDLC film does not need an additional polarizing plate so that the optical efficiency may be increased (Chung: [0026]).

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mimura in view of Mizusako (US 7542120), and in further view of Fang.
Regarding claim 10, Mimura discloses a privacy protection film (20A in Fig. 8; [0103] “20A … forcibly changing the viewing angle range to the narrow vision display”), comprising:
a first transparent substrate (42) and a second transparent substrate (52) facing the first transparent substrate;
a first electrode (44) on the first transparent substrate;
a second electrode (43) on a lower surface of the second transparent substrate; and
a variable light diffusion layer (45, 46) disposed between the first electrode and the second electrode, the variable light diffusion layer comprising:
a polymer (46) filling a space between the first electrode and the second electrode (Fig. 1) and covering the first electrode; and
liquid crystal molecules (45) dispersed in the polymer.
Mimura does not disclose a plurality of optical pattern structures disposed directly on the first electrode and formed of a transparent material; the polymer covering the plurality of optical pattern structures.
However, Mizusako teaches disposing a plurality of optical pattern structures (Fig. 2, the transparent step film 116) directly on an electrode (105) and formed of a transparent material (Column 5 lines 55-58), where a liquid crystal (103) covers the plurality of optical pattern structures.
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the variable light diffusion layer as disclosed by Mimura with the teachings of Mizusako, wherein a plurality of optical pattern structures is disposed directly on the first electrode and formed of a transparent material; a liquid crystal such as the polymer covering the plurality of optical pattern structures, for the purpose of stabilizing the alignment of the liquid crystal molecules in each sub-pixel region, thereby eliminating the display roughness (Mizusako: Column 8 lines 28-36).
Mimura further fails to disclose droplets including liquid crystal molecules dispersed in the polymer.
Fang teaches a droplet contains liquid crystal molecules in a polymer disposed liquid crystal ([0137]-[0138]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the variable light diffusion layer as disclosed by Mimura with the teachings of Fang, wherein droplets include liquid crystal molecules dispersed in the polymer, for the purpose of forming the polymer material (Fang: [0037]).
Regarding claim 16, Mimura as modified by Mizusako and Fang discloses the limitations of claim 10 above, and Mimura further discloses a liquid crystal display device (2 in Fig. 8), comprising: the privacy protection film;
a backlight unit (10; [0102]) disposed under the privacy protection film; and
a liquid crystal display panel (60) disposed on the privacy protection film (Fig. 8).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mimura in view of Mizusako and Fang, and in further view of Takeda (US 6661488).
Regarding claim 11, Mimura as modified by Mizusako and Fang discloses the limitations of claim 10 above.
However, Mimura does not disclose each of the plurality of optical pattern structures has a pyramid shape or a truncated pyramid shape formed of four inclined surfaces having identical inclinations.
Takeda teaches each of the plurality of optical prism structures has a pyramid shape (Figs. 10A and 11B; the protrusion20 Y; Column 20 lines 17-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of optical pattern structures of Mimura with the teachings of Takeda, wherein each of the plurality of optical pattern structures has a pyramid shape or a truncated pyramid shape formed of four inclined surfaces having identical inclinations, for the purpose of improving a contrast ratio (Takeda: Column 19 line 62 – Column 20 line 11).

Regarding claim 12, Mimura as modified by Mizusako and Fang discloses the limitations of claim 10 above.
However, Mimura does not disclose that each of the plurality of optical pattern structures is one of the following: 
a rod-type prism having two inclined surfaces with identical inclinations, and having a triangular cross-sectional shape, or
a rod-type prism having two inclined surfaces with identical inclinations, and having a trapezoidal cross-sectional shape.
Takeda teaches each of the plurality of optical prism structures is: a rod-type prism having two inclined surfaces, and having a triangular cross-sectional shape (Fig. 11A, the protrusion 20X). Regarding “two inclined surfaces with identical inclinations”, Takeda further teaches the inclined surfaces of the protrusions determine the directions in which the liquid crystalline molecules are tilted, while obtaining homogeneous display (Column 18 lines 44 – Column 19 line 8). Because non-identical inclinations of the inclined surfaces would prevent homogeneous display, one would have been motivated to have protrusions with identical inclinations. 
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the plurality of optical pattern structures of Mimura with the teachings of Takeda, wherein each of the plurality of optical pattern structures is one of the following: a rod-type prism having two inclined surfaces with identical inclinations, and having a triangular cross-sectional shape, or a rod-type prism having two inclined surfaces with identical inclinations, and having a trapezoidal cross-sectional shape, for the purpose of obtaining homogeneous display (Takeda: Column 18 lines 44 – Column 19 line 8).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mimura in view of Mizusako and Fang, and in further view of Kamijyo (US 2001/0046010).
Regarding claim 14, Mimura as modified by Mizusako and Fang disclose the limitations of claim 10 above.
However, Mimura does not disclose a refractive index of acrylic resin is greater than or equal to a refractive index of the polymer.
However, Kamijyo teaches a refractive index of acrylic resin is 1.47 ([0066]) and a refractive index of the polymer is 1.47 ([0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Mimura, Mizusako and Fang with the teachings of Kamijyo, wherein a refractive index of the plurality of optical pattern structures is greater than or equal to a refractive index of the polymer, as Kamijyo teaches the refractive indices of a transparent acrylic polymer or acrylic resin. One would have been motivated to consider the refractive index of the materials as they are used in an optical device where light is passing therethrough (Kamijyo: [0041]-[0043]).
 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mimura in view of Mizusako and Fang, and in further view of MESHKAT MAMALEK (US 2019/0317344), of record.
Regarding claim 15, Mimura as modified by Mizusako and Fang disclose the limitations of claim 10 above.
However, Mimura does not disclose that an interval between the first electrode and the second electrode is approximately 300 µm to 500 µm.
MESHKAT MAMALEK discloses a PDLC film has a thickness between around 120 μm to around 500 μm, where a first electrode and a second electrode are disposed on the PDLC film (Fig. 2; [0053] and [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed by Mimura, Mizusako and Fang with the teachings of MESHKAT MAMALEK, wherein an interval between the first electrode and the second electrode is approximately 300 µm to 500 µm, as the thickness of a PDLC film is taught by MESHKAT MAMALEK, for the purpose of developing a transversally and longitudinally convertible PDLC shutter resulting in unlimited possible patterns at the choice of the user (MESHKAT MAMALEK: [0006]-[0007]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mimura in view of Mizusako and Fang, and in further view of Lee.
Regarding claim 17, Mimura as modified by Mizusako and Fang discloses the limitations of claim 16 above.
Mimura does not disclose the backlight unit includes an optical sheet including a diffusion sheet and a prism sheet.
However, Lee teaches a backlight (Figs. 1-3) including an optical sheet (the reflective sheet 150; [0049]), a diffusion sheet (121; [0075]) and a prism sheet (122; [0076]).  
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the backlight of Mimura with the teachings of Lee, wherein the backlight unit includes an optical sheet including a diffusion sheet and a prism sheet, for the purpose of improving light uniformity from a light guide plate (Lee: [0075], [0077]).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 13, Mimura as modified by Mizusako and Fang disclose the limitations of claim 10 above.
However, Mimura does not disclose “each of the plurality of optical pattern structures has: a height of approximately 100 nm to 200 nm, a width of approximately 100 nm to 200 nm, an interval of approximately 100 nm to 200 nm, and a taper angle of approximately 3° to 15°”.
The prior art of Chiang teaches that a plurality of optical pattern structures (132 in Fig. 5a) has a prism shape and includes a height, a width, and a spatial distribution in the sub-micrometer of 10 nm to 1000 nm and a vertex angle ([0059]). However, the plurality of optical pattern structures of Chiang are not directly disposed on the first electrode as required. 
The examiner further considered Lee (US 2019/0108786), Mizusako (US 7542120), Takeda (US 6661488) and Kamijyo (US 2001/0046010). For example, Lee teaches each of the plurality of optical pattern structures disposed on an electrode (Fig. 19, 20B on 13). However, the optical pattern structures of Lee have a height of 1.5 micrometers and a width of 5 micrometers and are spaced by 15 micrometers (Column 24 lines 58-67). The prior art applied along or in combination fail to teach or suggest the combination and arrangement of elements recited in Applicant’s claim 13.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871                                                                                                                                                                                                         
/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871